By the Court.

Inasmuch as the act of December 22d, 1892 (Civil Code, §4046), which amends section 4711 of the Code of 1882 so as to provide for jury trials in certain contempt cases, confers upon either party the right “to move for a new trial and carry the case to the Supreme Court by bill of exceptions as in other civil cases,” and does not provide for more speedily reviewing any judgment which may be rendered by the superior court in ■a case of this character, a “fast” writ of error does not lie therein, but such case must be returned to this court and be there docketed and heard under the law applying to ordinary civil cases. Application to advance hearing denied.